DECISIONRE DEFENDANTS' OBJECTION
Before the Court is the objection of Defendants, Providence Auto Body, Inc. and John H. Petrarca (Defendants), to the entry of this Court's Order Adopting Special Master's Report and Recommendation in the above-entitled case. The Defendants further move this Court to vacate its July 1, 1996 decision on the ground that they were not afforded a Super.R.Civ.P. 53 (e)(2) hearing on their objections to said report.
As Super.R.Civ.P. 53 (e)(2) provides that "[t]he court after hearing may adopt . . ." said report, and defendants submitted arguments regarding the Master's draft report conclusions subsequent to evidentiary hearings, this Court finds that Defendants are entitled to a hearing prior to the the Court's consideration of the report. See Kiefer v. Sears, Roebuck  Co.,873 F.2d 954 (6th Cir. 1989).
Accordingly, this Court vacates its July 1, 1996 decision and assigns this matter for a hearing on September 11, 1996, 10:00 a.m., on defendants' objections to the Master's Report.
Counsel who are objecting to any portions of the Master's Report shall state specifically the nature and basis of their objection in writing on or before September 9, 1996.